I concur. I do so because I regard the letter of acceptance of the Department of Public Welfare set out in the opinion of Mr. Justice LATIMER as a verbal exercise of the option. True, if its words be construed literally, it but expresses an intent to exercise the option in the future. However, in the light of the surrounding facts and circumstances, I am convinced that it was intended by the writer and so understood by the recipients as though it stated
"The option of March 5, 1945, is hereby exercised and as soon as an abstract can be obtained and the warranty deed made we will pay the purchase price therefor."
Taking the surrounding facts and circumstances into consideration, I believe that this would be a sufficient exercise of the option, if a verbal acceptance without tender would be sufficient, to support a decree of specific performance, were the defendants seeking such decree.
So construing the letter of acceptance, I concur with the construction of the option set out in the opinion of Mr. Justice LATIMER. The court's opinion in the case of Gibbs v. Morgan,101 Utah 66, 118 P.2d 128, does not state whether or not during the option term there was an unequivocal, verbal exercise thereof. If the record in such case discloses in fact that there was, then in my opinion the case was wrongly decided and should be overruled.